           Case: 5:20-cv-00929-JG Doc #: 1 Filed: 04/30/20 1 of 4. PageID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 AGOSTINO MARIO PINTUS,

           Plaintiff,                                    CASE NO.

           vs.                                           JUDGE

 LEXISNEXIS RISK SOLUTIONS INC.,

        Defendant.


                                           COMPLAINT
                                  (Jury Demand Endorsed Hereon)


        1.        Plaintiff, Agostino Mario Pintus brings this civil action for damages against

Defendant LexisNexis Risk Solutions Inc., (“LexisNexis”) for violations of the Fair Credit

Reporting Act (“FCRA”), 15 U.S.C. §1681, et seq.

                                            THE PARTIES
                                            U




        2.        Mr. Pintus is a natural person domiciled in Akron, Ohio.

        3.        LexisNexis is a Georgia corporation and registered to conduct business in the State

of Ohio.

                                        JURISDICTION & VENUE
                                        U




        4.        This Court possesses federal question jurisdiction pursuant to 28 U.S.C. §1331 as

this matter is an action arising under the laws of the United States.

        5.        Venue is proper in this district pursuant to 28 U.S.C. §1391(b)(1) & (2) because a

substantial part of the events or omissions giving rise to this action occurred in the Northern

District of Ohio, and LexisNexis possesses sufficient contacts with this District to be deemed to

reside in this District.
         Case: 5:20-cv-00929-JG Doc #: 1 Filed: 04/30/20 2 of 4. PageID #: 2




                                      FACTUAL ALLEGATIONS
                                      U




       6.      Mr. Pintus is a “consumer” as that term is defined by the FCRA. 15 U.S.C.

§1681a(c).

       7.      LexisNexis is a “consumer reporting agency” as that term is defined by the FCRA.

15 U.S.C. §1681a(f).

       8.      LexisNexis has been and continues to sell consumer reports about Mr. Pintus.

       9.      These reports sold by LexisNexis are “consumer reports” as that term is defined by

the FCRA. 15 U.S.C. §1681a(d)(1).

       10.     These consumer reports have included false, inaccurate, misleading and/or

incomplete information including but not limited to duplicate and misleading records of unpaid

tax liens that were in fact paid and records of an unpaid judgment that was in fact paid (collectively

the “Inaccurate Information”).

       11.     The inaccurate information negatively reflects upon Mr. Pintus, Mr. Pintus’ credit

repayment history, financial responsibility as a debtor and credit worthiness.

       12.     Mr. Pintus has disputed the inaccurate information with LexisNexis to its

representatives by following LexisNexis’ established procedures for disputing consumer credit

information.

       13.     Mr. Pintus has disputed the inaccurate information with LexisNexis from June 2019

through the present.

       14.     Notwithstanding Mr. Pintus’ efforts, LexisNexis sent him correspondence

indicating its intent to continue publishing the inaccurate information and LexisNexis continues to

publish and disseminate such inaccurate information to other third parties, persons, entities and




                                                  2
         Case: 5:20-cv-00929-JG Doc #: 1 Filed: 04/30/20 3 of 4. PageID #: 3




credit grantors. LexisNexis has repeatedly published and disseminated consumer reports to such

third parties from at least June 2019 through the present.

       15.     Despite Mr. Pintus’s exhaustive efforts to date, LexisNexis has nonetheless

deliberately, willfully, intentionally, recklessly and negligently repeatedly failed to perform

reasonable investigations/reinvestigations of the above disputes as required by the FCRA, has

failed to remove the inaccurate information, has failed to note the disputed status of the inaccurate

information and has continued to report the derogatory inaccurate information about the Plaintiff.

       16.     As a result of LexisNexis’ conduct, Mr. Pintus has suffered actual damages in the

form of lost credit opportunities, harm to credit reputation and credit score, and emotional distress.

       17.     At all times pertinent hereto, LexisNexis was acting by and through its agents,

servants and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of LexisNexis herein.

       18.     At all times pertinent hereto, the conduct of LexisNexis, as well as that of its agents,

servants and/or employees, was malicious, intentional, willful, reckless, and in grossly negligent

disregard for federal and state laws and the rights of the Plaintiff herein.

                                        COUNT I
                                 VIOLATIONS OF THE FCRA

       19.     Mr. Pintus incorporates the foregoing paragraphs as though the same were set forth

at length herein.

       20.     LexisNexis violated the FCRA by negligently and willfully failing to follow

reasonable procedures to assure maximum possible accuracy when preparing a consumer report

about Mr. Pintus as described above. 15 U.S.C. § 1681e(b).

       21.     LexisNexis also violated the FCRA by negligently and willfully failing to conduct

reasonable investigations of Mr. Pintus’ disputes as described above. 15 U.S.C. §1681i(a).

                                                  3
         Case: 5:20-cv-00929-JG Doc #: 1 Filed: 04/30/20 4 of 4. PageID #: 4




       22.     The conduct of LexisNexis was a direct and proximate cause and/or substantial

factor in causing the injuries to Mr. Pintus as described above.

       23.     As a result of the violations of the FCRA by LexisNexis identified herein,

LexisNexis is liable to Mr. Pintus for damages to include: statutory damages, actual damages,

punitive damages, costs of this action and attorney’s fees. 15 U.S.C §1681n & 1681o.

                                    PRAYER FOR RELIEF

       Mr. Pintus requests judgment in his favor and against LexisNexis for damages to include

statutory damages, actual damages, punitive damages, costs of this action, reasonable attorney’s

fees and such other relief that this Court deems proper.

                                 DEMAND FOR JURY TRIAL

       Mr. Pintus hereby demands a trial by jury.

                                                     Respectfully submitted,

                                                     /s/ Matthew A. Dooley
                                                     Matthew A. Dooley (0081482)
                                                     O’Toole, McLaughlin, Dooley
                                                     & Pecora Co., LPA
                                                     5455 Detroit Road
                                                     Sheffield Village, Ohio 44054
                                                     Telephone: (440) 930-4001
                                                     Facsimile:     (440) 934-7208
                                                     Email:         mdooley@omdplaw.com

                                                     GORSKI LAW, PLLC
                                                     Gregory Gorski, Esquire *
                                                     1635 Market Street, Suite 1600
                                                     Philadelphia, PA 19103
                                                     Telephone: 215-330-2100
                                                     Email:         greg@greggorskilaw.com

                                                     Counsel for Plaintiff
                                                     * Pro Hac Vice Application to be filed



Dated: April 30, 2020

                                                 4
